Lorain App. No. 92CA005396. Upon appellant’s notice that all state posLconviction proceedings are now exhausted,
IT IS ORDERED by the court that a new execution date be set.
IT IS HEREBY ORDERED by the court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Monday, the 1st day of March, 1999, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Lorain County.